Name: Commission Regulation (EEC) No 3740/87 of 11 December 1987 on the supply of various consignments of cereals and rice to Mozambique as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Africa
 Date Published: nan

 No L 352/22 Official Journal of the European Communities 15 . 12. 87 COMMISSION REGULATION (EEC) No 3740/87 of 11 December 1987 on the supply of various consignments of cereals and rice to Mozambique as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas , by its Decision of 30 July 1987 on the supply of food aid to Mozambique the Commission allocated to the latter country 30 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of milled long-grain rice and cereals to Mozambique in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42, 12 . 2 . 1987, p . 54 . (2) OJ No L 136, 26 . 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25 . 7 . 1987, p. 1 . 15 . 12. 87 Official Journal of the European Communities No L 352/23 ANNEX I 1 . Operation No (') : 1040/87 2 . Programme : 1987 3 . Recipient : IMBEC  EE, CP 4229 Maputo  Telex 6-206 IMBEC MO MAPUTO 4. Representative of the recipient (2) : Imbec  Maputo 5 . Place or country of destination : Mozambique 6. Product to be mobilized : Milled long-grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 6 250 tonnes ( 15 000 tonnes cereals) 9 . Number of lots : 2 (Part A : 4 250 tonnes ; Part B : 2 000 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . B. 1 . a)  marking on the bags in letters at least 5 cm high : 'ACÃ ÃO N ? 1040/87 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Part A  Maputo ; Part B  Nacala 16 . Address of the warehouse and, if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 January to 20 February 1988 18 . Deadline for the supply : 15 March 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 5 January 1988 at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 January 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 February to 5 March 1988 (c) deadline for the supply : 31 March 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles , Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer (*) : Refund applicable on 15 December 1987 fixed by Regulation (EEC) No 3573/87 in Official Journal of the European Communities No L 338 of 28 November 1987, p. 21 . No L 352/24 Official Journal of the European Communities 15. 12. 87 ANNEX II 1 . Operation No ( ' j : 1042/87 2. Programme : 198 " 3 . Recipient : IMBEC EE , CP 4229 Maputo  Telex 6-206 IMBEC MO MAPUTO 4. Representative of the recipient (2) : Imbec  Maputo 5 . Place or country of destination : Mozambique 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A I )  Hagberg falling number of at least 160 8 . Total quantity : 15 000 tonnes 9 . Number of lots : 3 A : 9 500 tonnes B : 3 500 tonnes C : 2 000 tonnes 10 . Packaging : in bulk , plus Part A : 200 000 Part B : 73 500 Part C : 42 000 Part A : 1 50 Part B : 50 Part C : 50 new woven-polypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light, needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 1042/ 87 / TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Part A : Maputo ; Part B : Beira ; Part C : Nacala 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 January to 20 February 1988 18 . Deadline for the supply : 15 March 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5 January 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19 January 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 February to 5 March 1988 (c) deadline for the supply : 31 March 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders 0 : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi , B - 1 049 Bruxelles , Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer (*) : Refund applicable on 15 December 1987 fixed by Regulation (EEC) No 3573/87 in Official Journal of the European Communities No L 338 of 28 November 1988 , p. 21 . 15 . 12. 87 No L 352/25Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : MA. Marongiu, CP 1306 Maputo  Telex 6-146 CCE MO (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned , have not been exceeded . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. (*) In order not to overload the telex , tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200 /87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex .